             Case 19-18585-MAM        Doc 310    Filed 11/13/20    Page 1 of 24



                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION
                               www.flsb.uscourts.gov

In re:                                                   CASE NO.: 19-18585-MAM

                                                         Chapter 11
MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC

Debtor.
______________________________/

     NOTICE OF FILING DEBTOR’S MONTHLY OPERATING REPORT FOR THE
        PERIOD FROM OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020

         The Debtor, MERIDIAN MARINA & YACHT CLUB OF PALM CITY, LLC., by and

through its undersigned attorney, hereby files the attached Monthly Financial Report.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida and I am in compliance with the additional
qualifications to practice in this court set forth in Local Rule 2090-1(A) and that a true and
correct copy of the foregoing has been furnished via us mail to the parties below this 13th
day of November 2020.

                                                  KELLEY, FULTON & KAPLAN, P.L.
                                                  Attorney for Debtor in Possession
                                                  1665 Palm Beach Lakes Blvd.
                                                  The Forum - Suite 1000
                                                  West Palm Beach, FL 33401
                                                  Tel. No. (561) 491-1200
                                                  Fax No. (561) 684-3773

                                                  By: /s/ Dana Kaplan
                                                        DANA KAPLAN, ESQUIRE
                                                        Florida Bar No.: 44315
            Case 19-18585-MAM         Doc 310    Filed 11/13/20    Page 2 of 24




Mailing Information for Case 19-18585-MAM

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email
notice/service for this case.

   •   John P Carrigan jpc@reblawpa.com, mmj@reblawpa.com
   •   Heidi A Feinman Heidi.A.Feinman@usdoj.gov
   •   Dana L Kaplan dana@kelleylawoffice.com,
       tina@kelleylawoffice.com;craig@kelleylawoffice.com;cassandra@kelleylawoffice.
       com;kaplandr75945@notify.bestcase.com;Debbie@kelleylawoffice.com
   •   Craig I Kelley craig@kelleylawoffice.com,
       dana@kelleylawoffice.com,tina@kelleylawoffice.com,cassandra@kelleylawoffice
       .com;kelleycr75945@notify.bestcase.com;Debbie@kelleylawoffice.com
   •   Susan D. Lasky ECF@suelasky.com,
       ecfsuelasky@gmail.com;r48532@notify.bestcase.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Alan B Rose arose@mrachek-law.com, manderson@mrachek-law.com

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service
for this case (who therefore require manual noticing/service).

       Aspen Environmental Consulting, LLC
       2014 SW Oxbow Way
       Palm City, FL 34990

       Meridian Marina & Yacht Club of Palm City, LLC
       1400 SW Chapman Way
       Palm City, FL 34990
                     Case 19-18585-MAM            Doc 310     Filed 11/13/20       Page 3 of 24



                            UNITED STATES BANKRUPTCY COURT
                          ------- DISTRICT OF --------
                             ------- DIVISION

          INRE:                                    }       CASE NUMBER
                                                   }
         f(\eCl&,o.o     ffi<:\.O re..             }
          tA.Y\�7(�"'t Ch>\o ()-F �o..h,,          }       JUDGE_______
          C-vlr·'} LL<:_                           }
          DEBTOR.                                  }       CHAPTER 11


                DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)


                                                              I
                                               FOR THE PERIOD
                            FROM/0/01      I   a:o TO /of a I hl
  Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
  Guidelines established by the United States Trustee and FRBP 2015.


                                                              Dana Kaplan, Esq.
                                                           Attorney for Debtor's Signature


  Debtor's Address                                         Attorney's Address
  and Phone Number:                                        and Phone Number:

  I Yoo 5w Cb.�frn.,"'" WV\y
� \i,n (_ 1.+-j t      � {_.   SY 7 ? G


  Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
  provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day of
  the following month.

  For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
  States Trustee Program Website, http://www. usdoj. gov/ust/r21/reg info. htm
  1)      Instructions for Preparations of Debtor's Chapter 11 Monthly Operating Report
  2)      Initial Filing Requirements
  3)      Frequently Asked Questions (FAQs)http://www.usdoj.gov/ust/




                                                   MOR-1
               Case 19-18585-MAM                  Doc 310         Filed 11/13/20          Page 4 of 24
                           SCHEDULE OF RECEIPTS AND J2ISBURSEMENTS
                      FOR THE PERIOD BEGINNING /0,ft      .       {ik>
                                                             AND ENDING                        !tJ/31/,U)
Name of Debtor:   We4d,\l,!t'.\
Date of Petition: __________
                                I"½.N\ «I\             Case Number          /9..../ ttJS:
                                                           CURRENT  CUMULATIVE
                                                            MONTH PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD
2. RECEIPTS:
                                                            '-H '1. ·1&::   <a)   :i'l'J.SLf .01]         (b)

      A. Cash Sales                                            ./"""                   �
          Minus: Cash Refunds
          Net Cash Sales
      B. Accounts Receivable                               H I CJo t ,J.Y
      C. Other Receipts (See MOR-3)                        /[1100-00
      (If you receive rental income,
         you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C)                        &,0001.Jf                 :t•J'J'NZ63
4. TOTAL FUNDS AVAILABLE FOR
  OPERATIONS (Lim 1 + Li11e 3)                            ttzo '-ISi .Ole          1a'J'l ?o)-wQ
5.. DISBURSEMENTS
        A. Advertising                                    ,;2:Yt-00
        B. Bank Charges                                   /905/18:::
        C. Contract Labor
        D. Fixed Asset Payments (not incl. in "N")
        E. Insurance                                    /tp,DHl.fS,­
        F. Inventory Payments (See Attach. 2)
        G. Leases                                         aooo   -00
        H. Manufacturing Supplies
        I. Office Supplies
        J. Payroll - Net (See Attachment 4B)
                                                           �aa     ,;3
                                                         $3 f.J't,, tf,J
        K. Professional Fees (Accounting & Legal)        '1J51> · Ilz
        L. Rent
        M. Repairs & Maintenance
        N. Secured Creditor Payments (See Atwch. 2)
        0. Tax.es Paid - Payroll (See Attachment .JC)
        P. Taxes Paid - Sales & Use (See Attachment 4C) _____
        Q. Taxes Paid - Other (See Attachment 4C;
        R. Telephone
        S. Travel & Entertainment
        Y. U.S. Trustee Quarterly Fees                                              11,'i,.oc=
        U. Utilities                                     d'H,1,J.<a               _ "/O l..{3'1.3'� _
        V. Vehicle Expenses
        W. Other Operating Expenses (See MOR-3)           ':18: 2l':ll,             I '1 e,, ,'13 ':If;
6. TOTAL DISBURSEMENTS (Sum of 5A thru ff?                5'.:i l .!):S'•O'f        t a 3.3 '[J,2. t2
7. ENDING BALANCE (Line 4 Minus Li11e 6)                . t:fftf -'r?<c)             tot :3':>7>-o!-j (c)

I declare under penalty of perjury that this statement and the accompanying
and correct to the best of my knowledge and belief.

This -.-L.$ctay of &-1' t/ . 20 Z.<;>

(a)This number is can-ied forward from last month's report. For the first report only, this number will be the
   balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
   the petition.
(c)These two amounts will always be the same if form is completed correctly.



                                                     MOR-2
                                     Case 19-18585-MAM                           Doc 310        Filed 11/13/20         Page 5 of 24

                                    MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)

                                                         Detail of Other Receipts and Other Disbursements
         OTHER RECEIPTS:
         Describe Each Item of Other Receipt and List Amount of Receipt.
                                                                         Write totals on Page MOR-2, Line 2C.

                                                                                                                   Cumulative
                  Description                                                           Current Month             Petition to Date




        TOTAL OTHER RECEIPTS

        "Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
        directors, related corporations, etc.). Please describe below:
                                                       Source
         Loan Amount                                  of Funds
            a,
         I Joo .on                           �m. ffiv\ le YJ
                                                                                            Purpose
                                                                                     N e\A € ¥,dlcbL._ f.> w r\
                                                                                                                        Repayment Schedule
         50•' l){')l)IQ0                      ,mffi11\ko                             1J.J,no.�fn�y�n-1-           N�w-�
                                                                                                                      =-t:t,.v=- .....
                                                                                                                                  ty r-----



        OTHER DISBURSEMENTS:
        Describe Each Item of Other Disbursement and List Amount of Disbursement.
                                                                                  Write totals on Page MOR-2, Line
        5W.
                                                                                                                Cumulative
                 Description                                                     Current Month                  Petition to Date
Description                                           Previous Month      ,Current Month                    !Cumulative Petition to Date
Parts                                                           32,630.21                                   I                        32,630.21
Postage                                          I                        5,946.18                                                     5,946.18
 Software/Computer                                                        7,382.68                   108.00                            7,490.68
·website                                                                    400.00                                                       400.00
 Shop Supplies                                                           11,528.02                                                   11,528.0�
 Chargebacks                                                              1,770.85                                                     1,770.85
 lnvntory Payment                                                        14,650.00                 2,000.00                          16,650.00
 Ice                                                                      5,720.00                                                     5,720.00
 Fuel Purchased                                                          72,236.00                 2,743.46                          74,979.46
 Employee                                                                    65.52                                                        65.52
 Refunds                                                                 13,816.11                                                   13,816.11
 Forklift Repair                                                            303.28                                                       303.28
 Customer Repair                                                          1,750.00                                                     1,750.00
 Fees                                            i                          293.17                                                       293.17
                                                 iI
Total                                                                   168,492.02                 4,851.46 i                                   173,343.48
                    ---· · -·-· ·     -· -·--·         -·-   "-   " -
                                                                                                      -                              - - .r �




                                                                                 MOR-3
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 6 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 7 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 8 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 9 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 10 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 11 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 12 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 13 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 14 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 15 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 16 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 17 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 18 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 19 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 20 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 21 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 22 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 23 of 24
Case 19-18585-MAM   Doc 310   Filed 11/13/20   Page 24 of 24
